Case 7:19-cr-00664-VB Document 33 Filed 10/09/20 Page 1 of 1
Case 7:19-cr-00664-VB Document 32 Filed 10/08/20 Page] of 1
es wen ecg

|

vege a eT

  
  
 
   
   

ho gtk be

81 MAIN STREET, SUME 504
WHITE PLAINS, NEW YORK 10601-1719
(914) 328-5800
FAX (914) 946-5906
E-Mail: jdevita@jamesrdevitalaw.com

 
 

October 8/2020 APPLICATION GRANTSB
SO ORDERED:

    
 

VIA ECF

Honorable Vincent L. Briccetti
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthous
300 Quarropas St.

White Plains, NY 10601-4150

 

ncent L. Briccetti, U.S.D.J.
Dated:_(°/9(20
White Plains, NY

  
    

  
  

     
 

Re: United States v. Barbara Meyzen, 19 Cr. 664 (VB)

Dear Judge Briccetti:

I am writing to request that Your Honor extend Ms. Meyzen’s bail limits to permit her to
travel to Boyce, Virginia during the first week of November, 2020. As Your Honor may recalt,—
Ms. Meyzen has two horses and a pony that she had rescued. She has managed to find a home
for them at Caveland Farm in Boyce, Virginia. However, she must deliver the horses and pony
there in order for them to be taken in. Ms. Meyzen believes this could be accomplished in an
overnight trip, but in an excess of caution, I request that she be given permission to travel three
days during that week. Ms. Meyzen’s Pretrial Services Officer in Connecticut, Randie Phillips,
has no objection to this request. I have also conferred with Assistant United States Attorney
McMahon, who has no objection to this request. Ms. Meyzen will provide more specific
information and details of her travel plans to Officer Phillips when those plans are finalized.

 

Respectfully submitted,

s/ James R. DeVita

James R. DeVita

ce: James McMahon, Esq., Assistant United States Attorney (by ECF)
United States Pretrial Services Officer Randie Philips (by email)

 

 
